UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


BRYAN DARRIS GRAHAM,                  
               Plaintiff-Appellant,
                v.
GENEVA ENTERPRISES, INCORPORATED;
RRR, LLC, d/b/a Rosenthal Infiniti,
            Defendants-Appellees,
               and                              No. 02-1653
ROSENTHAL INFINITI; CHASE
AUTOMOTIVE, INCORPORATED; CHASE
MANHATTAN BANK (USA), N.A.,
d/b/a Chase Manhattan Automotive
Finance Corporation; ROSENTHAL
NISSAN, INCORPORATED,
                        Defendants.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                         (CA-01-739-A)

                 Submitted: December 20, 2002

                     Decided: January 21, 2003

   Before NIEMEYER, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.
2                   GRAHAM v. GENEVA ENTERPRISES
                             COUNSEL

Bryan Darris Graham, Appellant Pro Se. Richard Van Wert Adams
III, WALTON & ADAMS, P.C., McLean, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Bryan Darris Graham appeals the district court’s order granting
summary judgment in favor of Appellee thereby dismissing Graham’s
complaint alleging violations of various provisions of the Federal
Truth in Lending Act and Virginia Consumer Protection Act as well
as common law fraud, in connection with the financing of a car pur-
chase. We affirm.

   Summary judgment is appropriate when there is no genuine issue
of material fact given the parties’ burdens of proof at trial. Fed. R.
Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48
(1986). In determining whether the moving party has shown that there
is no genuine issue of material fact, we assess the factual evidence
and all inferences to be drawn therefrom in the light most favorable
to the non-moving party. Smith v. Virginia Commonwealth Univ., 84
F.3d 672, 675 (4th Cir. 1996) (en banc). However, the non-moving
party may not rely upon mere allegations. Rather, his response must,
with affidavits or other verified evidence, set forth specific facts
showing that there is a genuine issue for trial. Fed. R. Civ. P. 56(e);
Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Cray Communi-
cations, Inc. v. Novatel Computer Sys., Inc., 33 F.3d 390, 393-94 (4th
Cir. 1994). If the adverse party fails to so respond, summary judg-
ment, if appropriate, will be entered. Fed. R. Civ. P. 56(e). The appel-
late standard of review of a grant of summary judgment is de novo.
Stone v. Liberty Mut. Ins. Co., 105 F.3d 188, 191 (4th Cir. 1997). As
                   GRAHAM v. GENEVA ENTERPRISES                     3
a pro se litigant, Graham is entitled to a liberal construction of his
pleadings. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

   With these standards in mind, we affirm on the reasoning of the
district court. Graham v. Geneva Enterprises, Inc., No. CA-01-739-A
(E.D. Va. filed May 15, 2002; entered May 17, 2002). We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                         AFFIRMED